                  Case 1:19-cr-00412-WHP Document 66
                                                  67 Filed 01/27/21
                                                           01/28/21 Page 1 of 1
                                             KOSTELANETZ & FINK, LLP
                                                    P.O. Box 2633
                                             NEW YORK, NEW YORK 10108-2633
                                                           ___
                                                    TEL: (212) 808-8100
            NY OFFICE
  7 WORLD TRADE CENTER, 34th FLOOR                  FAX: (212) 808-8108
       NEW YORK, NY 10007                             www.kflaw.com
                ___
      WASHINGTON, DC OFFICE
601 NEW JERSEY AVENUE, NW, SUITE 620
       WASHINGTON, DC 20001
                ___                                                        January 27, 2021
        TEL: (202) 875-8000
        FAX: (202) 844-3500
                                                                                       Application granted.
     BY ECF AND FEDEX

     Honorable William H. Pauley III
     United States District Judge
     Southern District of New York
     500 Pearl Street
     New York, NY 10007

                                       Re: United States v. Joseph Bailey                     January 28, 2021
                                           19 Cr. 412 (WHP)

     Dear Judge Pauley:

                    We represent the defendant, Joseph Bailey, in the above-captioned matter. We write
     to request permission for Mr. Bailey to travel to Florida with his wife to visit her parents.

                     As the Court is aware, Mr. Bailey was sentenced on December 22, 2020 to six
     months imprisonment to be followed by three years of supervised release. Mr. Bailey is scheduled
     to surrender to BOP custody on May 6, 2021 and is currently on pre-trial release with travel
     restricted to the Southern and Eastern Districts of New York, and the District of New Jersey. We
     seek the Court’s permission to allow Mr. Bailey to travel to and from the Ft. Lauderdale area from
     approximately February 7th through March 3rd, 2021.

                   We have been advised by Assistant United States Attorney Dina McLeod that the
     Government does not object to this request. We have also been advised by Pretrial Services Officer
     Francesca Miller that the Pretrial Services Office does not object to this request.

                    Enclosed is a letter from Mr. Bailey’s physician noting that Mr. Bailey has recently
     contracted and recovered from COVID and is thus unlikely to transmit the virus or be reinfected
     during the period of the requested travel.

                                                                    Respectfully,



                                                                    Michael
                                                                    Mi h l SSardar
                                                                               d
